DETAILED ACTION
This Office Action is in response to the application 16/670,910 filed on 10/31/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1, 8, and 16 are independent.	
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/14/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 11 and 18 are objected to because of the following informalities:  
As to claim 11, while the claim recites to be dependent from the method claim of 2, similar claim limitation is captured by the method claim 3, The Examiner suspects that the dependency of claim 11 was a typographical error, and the claim 11 meant to be dependent from the system claim 10.  
As to claim 18, the preamble recites, “a computer-readable storage device.”  For better clarity that the claim is directed to a statuary matter, it is suggested that the claim be amended to recite, “a non-transitory computer-readable storage device.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (“Rodgers,” US 9,906,493, patented on 02/27/2018), in view of Morozov et al (“Morozov,” US 8,769,268, patented on 07/01/2014).
As to claim 1, Rodgers teaches a method for securing [ ] for providing access to a plurality of managed resources via an IHS (Information Handling System), (Rodgers: col 3, lines 15-56, col4, lines 1-46, col 8, lines 33-60; Fig 1A, 2, 3, method and system for verifying the integrity of computing devices, performed by a remotely located management service, where the computing devices are included with network adaptor with associated server) comprising:
calculating an IHS measurement based on an identity of the IHS and further based on firmware of the HIS (Rodgers: col 9, lines 46-67, col 12, lines 35-67, measurement is performed on the firmware image of the network adapter, or the server);
calculating a configuration measurement based on information for configuring the IHS [ ] and further based on the IHS measurement (Rodgers: col 4, lines 1-49, col 5, lines 37-55, col 9, lines 46-67; col 10, lines 1-53, integrity measurements is obtained in accordance with one or more Trust Computing Group Trusted Platform Module specifications), where a trusted platform module perform as hardware security module. The network adapter identifies itself to the management service, for example, by providing a permanent hardware ID, such as a hardware serial number that is unalterably tied to the hardware of the network adapter);
calculating a session measurement based on properties of a session used to remotely support operation [ ] by the IHS and further based on the configuration measurement (Rodgers: col 4, lines 1-49, col 5, lines 37-55, col 9, lines 46-67; col 10, lines 1-53, the management service and the network adaptor/server performs mutual attestation using challenge/response protocol in establishing a secure connection/session); and
validating a [ ] session by evaluating the session measurement against a reference session measurement (Rodgers: col 4, lines 1-49, col 5, lines 37-55, col 9, lines 46-67; col 10, lines 1-53, Col 11, lines 60-67, col 12, lines 1-3, session connection is only established after validation of challenge response attestation using specific integrity measurements stored in the PCRs of the network adapter's TPM and after digital signature validation).
Rodgers does not explicitly teach securing a workspace, configuring [ ] for supporting workspaces; support operation of the workspace; and validating a workspace session.
However, in an analogous art, Morozov teaches securing a workspace, configuring [ ] for supporting workspaces; support operation of the workspace; and validating a workspace session (Morozov: col 3, lines 23-57, col 8, lines 57-67, col 9, lines 1-32, teaches of a system and method for implementing a secure multiple work session for user. Where first workspace session having a first set of privileges for running applications under first set of security rules, and a second workspace session having a second set of privileges for running applications under second set of security rules, and so on [i.e. workspace configuration]. Enforcing compliance with security rules of the security policy by software programs running in each of the workspace sessions [i.e. validation workspace session]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morozov with the method/system of Rodgers for the benefit of providing a user with a means for creating specific workspace in a multiple workspace environment for the security of the device and user workspace (Morozov: col 3, lines 23-57, col 8, lines 57-67, col 9, lines 1-32). 
As to claim 2, the combination of Rodgers and Morozov teaches the method of claim 1, 
(Morozov: col 3, lines 23-57, col 8, lines 57-67, col 9, lines 1-32, the  first workspace session having a first set of privileges for running applications under first set of security rules, and enforcing compliance with security rules of the security policy by software programs running in each of the workspace sessions).
As to claim 3, the combination of Rodgers and Morozov teaches the method of claim 2, 
Morozov further teaches wherein an updated reference session value is generated to support deployment of the workspace according to a second workspace definition (Morozov: col 3, lines 23-57, col 8, lines 57-67, col 9, lines 1-32, the second workspace session having a second set of privileges for running applications under second set of security rules, and enforcing compliance with security rules of the security policy by software programs running in each of the workspace sessions).
As to claim 4, the combination of Rodgers and Morozov teaches the method of claim 1, 
Rodgers further teaches further comprising: validating hardware of the IHS by evaluating the IHS measurement against a reference measurement generated as part of manufacturing the HIS (Rodgers: col 9, lines 46-67; col 10, lines 1-53, Col 11, lines 60-67, col 12, lines 1-3, session connection is only established after validation of challenge response attestation using specific integrity measurements stored in the PCRs of the network adapter's TPM. network adapter's availability. The network adapter identifies itself to the management service by providing a permanent hardware ID, such as a hardware serial number that is unalterably tied to the hardware of the network adapter).
As to claim 5, the combination of Rodgers and Morozov teaches the method of claim 1, 
Rodgers further teaches further comprising: validating a configuration of the IHS for supporting the workspace by evaluating the configuration measurement against a reference measurement generated as part of a trusted administration of HIS (Rodgers: col 9, lines 46-67; col 10, lines 1-53, Col 11, lines 60-67, col 12, lines 1-3, session connection is only established after validation of challenge response attestation using specific integrity measurements stored in the PCRs of the network adapter's TPM. network adapter's availability. The network adapter identifies itself to the management service by providing a permanent hardware ID, such as a hardware serial number that is unalterably tied to the hardware of the network adapter).
As to claim 6, the combination of Rodgers and Morozov teaches the method of claim 1, 
Rodgers and Morozov further teaches wherein the session value is further calculated based on a workspace definition associated with the workspace (Rodgers: Col 11, lines 60-67, col 12, lines 1-3, a secure connection is established using the mutual attestation values as keys that are required to establish a secure connection. Morozov: col 3, lines 23-57, col 8, lines 57-67, col 9, lines 1-32,  enforcing compliance with security rules of the security policy by software programs running in each of the workspace sessions).
As to claim 7, the claim is directed to a system, and claim limitations are similar to the limitations of method claim 1, and are rejected for the same reason set forth above for claim 1.
As to claim 16, the claim is directed to a storage device, and claim limitations are similar to the limitations of method claim 1, and are rejected for the same reason set forth above for claim 1.
As to claims 8-15, the claims are dependent from claim 7, and the claim limitations similar in scope with the limitations of dependent claims 2-6, and are rejected for the same reasons set forth above for claims 2-6

As to claims 17-20, the claims are dependent from claim 16, and the claim limitations similar in scope with the limitations of dependent claims 2-6, and are rejected for the same reasons set forth above for claims 2-6
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439